United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                       __________

                                       No. 99-3160
                                       __________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the District of
                                      * Nebraska.
Damion T. Johnson,                    *
                                      *        [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                               Submitted: January 11, 2000
                                   Filed: January 24, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON, and MURPHY, Circuit
Judges.
                             __________

PER CURIAM.

      After the district court1 denied his motion to suppress evidence, Damion Johnson
entered a conditional plea of guilty to conspiracy to possess with intent to distribute
cocaine base in violation of 21 U.S.C. § 846. He now appeals the order denying his
motion to suppress, arguing that the search warrant that led to the seizure of the
evidence was defective because the supporting affidavit did not contain enough
information to establish the reliability of the confidential informant. The affidavit stated


   1
    The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
that the informant had provided reliable information in the past, was not on probation,
parole or work release, was knowledgeable about the drug trade, and had observed a
drug transaction at the site in the prior forty eight hours and knew there was more crack
there. Law enforcement officers also took notice of the amount of pedestrian traffic at
the location. After considering the affidavit and the totality of the circumstances, we
conclude that there was a sufficient showing of probable cause. See United States v.
Wright, 145 F.3d 973, 975 (8th Cir. 1998). The judgment of the district court is
therefore affirmed.

      A true copy.


             Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2